 

Exhibit 10.1

AMENDMENT NO. 13

This AMENDMENT NO. 13 (“AMENDMENT”) is effective as of September 30, 2010, by
and among DOVER MOTORSPORTS, INC., a Delaware corporation, DOVER INTERNATIONAL
SPEEDWAY, INC., a Delaware corporation, GATEWAY INTERNATIONAL MOTORSPORTS
CORPORATION, an Illinois corporation, MEMPHIS INTERNATIONAL MOTORSPORTS
CORPORATION, a Tennessee corporation, NASHVILLE SPEEDWAY USA, INC., a Tennessee
corporation, and MIDWEST RACING, INC., a California corporation (collectively,
“BORROWERS”); PNC BANK, NATIONAL ASSOCIATION, as agent (“AGENT”); PNC BANK,
NATIONAL ASSOCIATION, in its capacity as issuer of letters of credit (“ISSUING
BANK”); and WILMINGTON TRUST COMPANY, PNC BANK, NATIONAL ASSOCIATION, and
WILMINGTON SAVINGS FUND SOCIETY, FSB (collectively, “LENDERS”).

RECITALS

The BORROWERS, the AGENT, the ISSUING BANK and the LENDERS are parties to that
certain Credit Agreement executed February 17, 2004 and effective as of
February 19, 2004, as previously amended (“CREDIT AGREEMENT”), pursuant to which
the LENDERS and the ISSUING BANK are providing to the BORROWERS certain credit
facilities (“CREDIT FACILITIES”).

The BORROWERS’ repayment obligations in connection with the CREDIT FACILITIES
are evidenced by: (a) the Third Amended and Restated Revolving Loan Promissory
Note in the stated principal amount of Forty-Four Million Three Hundred
Twenty-One Thousand Four Hundred Twenty-Four Dollars ($44,321,424.00) from the
BORROWERS to the order of Mercantile-Safe Deposit and Trust Company effective as
of August 21, 2009 (“PNC NOTE”); (b) the Second Amended and Restated Revolving
Loan Promissory Note in the stated principal amount of Fifteen Million Six
Hundred Forty-Two Thousand Eight Hundred Fifty-Six Dollars and Ten Cents
($15,642,856.10) from the BORROWERS to the order of Wilmington Trust Company
effective as of August 21, 2009 (“WILMINGTON TRUST NOTE”); and (c) the Third
Amended and Restated Revolving Loan Promissory Note in the stated principal
amount of Thirteen Million Thirty-Five Thousand Seven Hundred Nineteen Dollars
and Fifty Cents ($13,035,719.50) from the BORROWERS to Wilmington Savings Fund
Society, FSB effective as of August 21, 2009 (“WILMINGTON SAVINGS NOTE”).

As used herein the term “LOAN DOCUMENTS” means collectively the CREDIT
AGREEMENT, the PNC NOTE, the WILMINGTON TRUST NOTE, the WILMINGTON SAVINGS NOTE
and all other documents evidencing and securing the obligations in connection
with the CREDIT FACILITIES.

The BORROWERS have requested that the AGENT, the LENDER and the ISSUING BANK
agree to modify certain financial covenants contained in the CREDIT AGREEMENT.
The AGENT, the LENDER and the ISSUING BANK are willing to consent to the
BORROWERS’ request subject to the terms contained in this AMENDMENT.

NOW, THEREFORE, in consideration of the premises, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:

Section 1. Recitals. The parties acknowledge the accuracy of the above recitals
and hereby incorporate the recitals into this AMENDMENT.

Section 2. Amendment to Credit Agreement. The Credit Agreement is hereby amended
as follows:

a. Article 1. Article 1 of the CREDIT AGREEMENT is hereby amended by deleting
the existing definitions of “FIXED CHARGE COVERAGE RATIO” and “LEVERAGE RATIO”
and substituting in lieu thereof the following:

Fixed Charge Coverage Ratio. The term “FIXED CHARGE COVERAGE RATIO” means at any
date of determination, the ratio of: (a) CONSOLIDATED EBITDA less



--------------------------------------------------------------------------------

dividends less cash income tax expense (or, as the case may be, plus cash income
tax refunds received) less capital expenditures, in such case for the comparable
twelve month period, to (b) CONSOLIDATED DEBT SERVICE; provided, however, in
determining CONSOLIDATED EBITDA for any period including the fiscal quarters
ending September 30, 2011 or December 31, 2011, the CONSOLIDATED EBITDA of the
BORROWERS for the Dover International Speedway fall race scheduled for the
period between September 30, 2011 through and including October 2, 2011 shall be
deemed earned in the fiscal quarter ending September 30, 2011.

Leverage Ratio. The term “LEVERAGE RATIO” means at any date of determination,
the ratio of CONSOLIDATED FUNDED DEBT on such date to CONSOLIDATED EBITDA for
the four consecutive fiscal quarters of the BORROWERS most recently ended prior
to such date; provided, however, in determining CONSOLIDATED EBITDA for any
period including the fiscal quarters ending September 30, 2011 or December 31,
2011, the CONSOLIDATED EBITDA of the BORROWERS for the Dover International
Speedway fall race scheduled for the period between September 30, 2011 through
and including October 2, 2011 shall be deemed earned in the fiscal quarter
ending September 30, 2011.

b. Section 5.16. Section 5.16 of the CREDIT AGREEMENT is hereby amended by
deleting its present language in its entirety and substituting in lieu thereof
the following:

Section 5.16. Leverage Ratio. The BORROWER shall maintain a LEVERAGE RATIO of
not more than: (a) 6.25 to 1.0 as of September 30, 2010; (b) 6.25 to 1.0 as of
December 31, 2010; (c) 5.50 to 1.0 as of March 31, 2011; (d) 3.25 to 1.0 as of
June 30, 2011; and (e) 3.0 to 1.0 as of December 31, 2011, and as of the end of
each fiscal quarter thereafter.

Section 3. Other Terms. Except as specifically modified herein, all other terms
and provisions of the CREDIT AGREEMENT and all other documents evidencing,
securing or otherwise documenting the terms and provisions of the credit
facilities being provided by the LENDERS and the ISSUING BANK to the BORROWERS
remain in full force and effect and are hereby ratified and confirmed. All
security interests and liens securing the BORROWERS’ obligations under the LOAN
DOCUMENTS remain in full force and effect and are hereby ratified and confirmed.

Section 4. Appraisal. Prior to January 31, 2011, the AGENT shall receive an
appraisal of the enterprise value of Dover International Speedway, Inc. as a
going concern. The BORROWERS shall take all action requested by the AGENT in
connection with such appraisal and shall pay to the AGENT the cost of such
appraisal upon the demand of the AGENT.

Section 5. Fees And Expenses. On the date of this AMENDMENT the BORROWERS shall
pay to the AGENT, for the benefit of the LENDERS, a fee in the amount of
one-fifth of one percent (0.20%) of the maximum aggregate amount of the CREDIT
FACILITIES. In addition, the BORROWERS shall pay to the AGENT upon the request
of the AGENT all fees and expenses in connection with the structuring,
preparation and negotiation of this AMENDMENT and of any documents executed in
connection herewith.

Section 6. Choice of Law. The laws of the State of Maryland (excluding, however,
conflict of law principals) shall govern and be applied to determine all issues
relating to this AMENDMENT and the rights and obligations of the parties hereto,
including the validity, construction, interpretation and enforceability of this
AMENDMENT.

Section 7. Representations and Warranties. The BORROWERS hereby make the
representations and warranties set forth in Article 4 of the CREDIT AGREEMENT,
in the same manner as provided in Section 2.1.b of the CREDIT AGREEMENT
(regarding the confirmation of such representations and warranties upon the
making of any advances).

 

2



--------------------------------------------------------------------------------

 

Section 8. Counterparts; Delivery by Telecopier. This AMENDMENT may be executed
in counterparts, and any counterpart delivered by telecopier or electronic
transmission will be effective as an original. Any party delivering its
counterpart of this AMENDMENT by telecopier or electronic transmission shall
forthwith deliver the original thereof by another method permitted under the
CREDIT AGREEMENT for the delivery of notices; provided, that failure to do so
shall not impair the effectiveness of the delivery by telecopier or electronic
transmission.

IN WITNESS WHEREOF, the parties have executed this AMENDMENT with the specific
intention of creating a document under seal.

 

BORROWERS:

DOVER MOTORSPORTS, INC.,

A Delaware Corporation

  By:  

/s/ Thomas G. Wintermantel

  (SEAL)   Name:  

Thomas G. Wintermantel

    Title:  

Treasurer & Asst. Secretary

 

DOVER INTERNATIONAL SPEEDWAY, INC.,

A Delaware Corporation

  By:  

/s/ Thomas G. Wintermantel

  (SEAL)   Name:  

Thomas G. Wintermantel

    Title:  

Treasurer & Asst. Secretary

  GATEWAY INTERNATIONAL MOTORSPORTS CORPORATION,   An Illinois Corporation   By:
 

/s/ Thomas G. Wintermantel

  (SEAL)   Name:  

Thomas G. Wintermantel

    Title:  

Treasurer & Asst. Secretary

  MEMPHIS INTERNATIONAL MOTORSPORTS CORPORATION, A Tennessee Corporation   By:  

/s/ Thomas G. Wintermantel

  (SEAL)   Name:  

Thomas G. Wintermantel

    Title:  

Treasurer & Asst. Secretary

 

 

3



--------------------------------------------------------------------------------

 

NASHVILLE SPEEDWAY USA, INC.,   A Tennessee Corporation   By:  

/s/ Thomas G. Wintermantel

  (SEAL)   Name:  

Thomas G. Wintermantel

    Title:  

Treasurer & Asst. Secretary

  MIDWEST RACING, INC.,   A California Corporation   By:  

/s/ Thomas G. Wintermantel

  (SEAL)   Name:  

Thomas G. Wintermantel

    Title:  

Treasurer & Asst. Secretary

 

AGENT:

 

PNC BANK, NATIONAL ASSOCIATION

  By:  

/s/ C. Douglas Sawyer

  (SEAL)   Name:  

C. Douglas Sawyer

    Title:  

Sr. Vice President

  LENDERS:   WILMINGTON TRUST COMPANY   By:  

/s/ Michael B. Gast

  (SEAL)   Name:  

Michael B. Gast

    Title:  

Vice President

  PNC BANK, NATIONAL ASSOCIATION   By:  

/s/ C. Douglas Sawyer

  (SEAL)   Name:  

C. Douglas Sawyer

    Title:  

Sr. Vice President

  WILMINGTON SAVINGS FUND SOCIETY, FSB   By:  

/s/ James A. Walls

  (SEAL)   Name:  

James A. Walls

    Title:  

Vice President

 

 

4



--------------------------------------------------------------------------------

 

ISSUING BANK:   PNC BANK, NATIONAL ASSOCIATION   By:  

/s/ C. Douglas Sawyer

  (SEAL)   Name:  

C. Douglas Sawyer

    Title:  

Sr. Vice President

 

 

5